Title: General Orders, 4 March 1778
From: Washington, George
To: 

 

Head-Quarters V. Forge Wednesday March 4th 1778.
Durkee—Dunkirk. Dresden.


As the Field Officers of the day are often so busily employed in visiting the Guards, the day they are on duty as not to be able to wait upon the General. He desires the pleasure of their Company to dine with him the day after when relieved.
At a General Court Martial whereof Coll Cortlandt was President (Feby 26th 1778.) Captn Cox of 10th Pennsylvania Regiment tried for absenting himself from his duty and the Regiment upwards of three months without leave; Upon mature deliberation the Court are of opinion that Captn Cox has been neglectful of his duty, being a breach of Article 5th Section 18th of the Articles of War and do sentence him to be reprimanded by the Brigadier General or Officer Commanding the Brigade to which he belongs in the Presence of the Officers of the Brigade.
The Commander in Chief approves the sentence and orders it to take place tomorrow morning at roll-calling.
